—Order, Supreme Court, Bronx County (Luis Gonzalez, J.), entered February 3, 1995, which denied petitioner mother’s application for a writ of habeas corpus compelling respondent father’s production of the parties’ children, unanimously affirmed, without costs.
We agree with the IAS Court that the Suffolk County order awarding respondent custody of the children was properly issued and in the best interests of the children. "It is elementary that a judgment directing custody and visitation, recently entered by one Judge, should not be disturbed by another Judge of co-ordinate jurisdiction in the absence of a change in circumstances.” (People ex rel. Smith v Kudler, 71 AD2d 634.) We have considered petitioner’s other contentions and find them to be without merit. Concur—Milonas, J. P., Kupferman, Ross, Williams and Tom, JJ.